Electronically Filed
                                                   Supreme Court
                                                   SCWC-XX-XXXXXXX
                                                   07-MAR-2022
                                                   07:45 AM
                                                   Dkt. 3 ODAC



                        SCWC-XX-XXXXXXX

         IN THE SUPREME COURT OF THE STATE OF HAWAI‘I



  LAWRENCE P. PECK, ROBBYN L. PECK, and PECK, INC., a Hawaii
         Corporation, Respondents/Plaintiffs-Appellees,
                                v.
      LYNN LINDER NAKKIM, Petitioner/Defendant-Appellant,
                               and
CONTINENTAL PACIFIC, LLC, a Delaware Limited Liability Company,
                 Respondent/Defendant-Appellee.


                              and


 LAWRENCE P. PECK, ROBBYN L. PECK, and PECK, INC., a Hawaii
        Corporation, Respondents/Plaintiffs-Appellees,
                               v.
 LYNN LINDER BOERNER NAKKIM, Petitioner/Defendant-Appellant,
                              and
 LYNN LINDER NAKKIM, as Trustee under the Lynn Linder Nakkim
 Trust dated October 3, 2011, Respondent/Defendant-Appellee,
                              and
          PAUL SULLA, Respondent/Intervenor-Appellee.




        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (CAAP-XX-XXXXXXX; CASE NOS. 3CC041000374 AND 3CC141000180)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant Lynn Linder Nakkimʻs
 Application for Writ of Certiorari filed on January 27, 2022, is
 hereby rejected.
           DATED:   Honolulu, Hawaiʻi, March 7, 2022.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins




                                  2